DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on October 6, 2022 is acknowledged. Accordingly claims 1-15 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 10-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang U.S. Patent Application Publication No. 2020/0047346 A1 in view of Ishibashi U.S. Patent Application Publication No. 2007/0046426 A1.

As per claims 1, 14 and 15, Yang discloses an information processing apparatus comprising: 
a memory configured to store instructions (see fig. 1 and associated text); and 
a processor configured to execute the instructions to: 
acquire, from a captured image obtained by capturing a peripheral region of a boarding gate, biometric information of a passenger who has not yet passed through a boarding gate (0069, which discloses that “The image photographing unit 620 may continually photograph, by units of set sectors, the boarding-scheduled persons located in the current gate region and may transfer a captured image to the image recognizer 630 and the controller 660.”); 
specify boarding reservation information regarding boarding on an aircraft by using the acquired biometric information (0071, which discloses that “The image recognizer 630 may perform image processing on the image information ms transferred from the image photographing unit 620 to recognize, as a boarding-scheduled person, a boarding person matching the facial image fs of the ticket-issued person of the flight-scheduled airplane among the boarding-scheduled persons located in the current gate region”); and 
output information used for supporting a procedure of the passenger at the boarding gate based on the specified boarding reservation information (0077, which discloses that “The output unit 650 may output movement path information mls in order for the boarding person to move to the boarding gate region, based on control by the controller 660.”). 
Alternatively, Ishibashi discloses 
output information used for supporting a procedure of the passenger at the boarding gate based on the specified boarding reservation information (0034, which discloses that “The first facial image of the passenger M2 shot by the camera 12 is supplied to the ticketing device 11. The ticketing device 11 supplies information such as a ticket number of the boarding ticket, a name of the passenger, a flight number of the passenger plane or a seat number as well as the first facial image as passenger information to the ticketing information managing device 13.”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Ishibashi and incorporate a method comprising: output information used for supporting a procedure of the passenger at the boarding gate based on the specified boarding reservation information in view of the teachings of Ishibashi in order to enhance security of the boarding passenger into airplane.

As per claim 2, both Yang and Ishibashi further discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to: 
issue a token ID corresponding to registered biometric information of the passenger for each passenger and associates the registered biometric information with the boarding reservation information in advance via the token ID (Yang: 0071; Ishibashi: 0039); and
specify the boarding reservation information on the passenger based on the token ID corresponding to the registered biometric information successfully matched with the biometric information (Yang: 0071; Ishibashi: 0039). 

As per claim 10, both Yang and Ishibashi discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to:
specify each boarding reservation information on the passenger by using the biometric information of all passengers included in the captured image (Yang: 0063; 0071; Ishibashi 0034; 0039); and
output a list screen including the specified boarding reservation information (Yang: 0063; 0071; Ishibashi 0034; 0039).

As per claim 11, both Yang and Ishibashi discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to:
specify the boarding reservation information by using the biometric information of the passenger specified on a screen displaying the captured image (Yang: 0063; 0071; Ishibashi: see fig. 6); and
output the specified boarding reservation information on the screen (Yang: 0063; 0071; Ishibashi: see fig. 6). 

As per claim 12, both Yang and Ishibashi further discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to:
input an extraction condition of the passenger (Yang: 0071; Ishibashi: 0105); and
extract the passenger corresponding to the boarding reservation information satisfying the extraction condition out of passengers included in the captured image (Yang: 0071; Ishibashi: 0105; 0119).

As per claim 13, Ishibashi further discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to:
out of images captured by an image capture device arranged in an airport (Yang: 0064; 0071; Ishibashi: see claim 8), 
select an image from which the biometric information of the passenger to be searched for is acquired (Yang: 0064; 0071; Ishibashi see claim 8); and
output positional information on the passenger in the airport based on the selected image (Yang: 0064; 0071; Ishibashi: see claim 8).

Claim(s) 3-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang U.S. Patent Application Publication No. 2020/0047346 A1 in view of Ishibashi U.S. Patent Application Publication No. 2007/0046426 A1 as applied to claim 1 above, and further in view of Stelling et al (hereinafter “Stelling”) U.S. Patent Application Publication No. 2015/0025920 A1
As per claim 3, Yang and Ishibashi failed to explicitly disclose the information processing apparatus, wherein the information includes priority in a procedure of the passenger performed at the boarding gate. 
Stelling discloses the information processing apparatus, wherein the information includes priority in a procedure of the passenger performed at the boarding gate (0028; 0030; 0034). 
Accordingly, it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Yang and incorporate a method wherein the information includes priority in a procedure of the passenger performed at the boarding gate in view of the teachings of Stelling in order to enhance orderly boarding of passenger airplane.

As per claim 4, Yang and Ishibashi failed to explicitly disclose the information processing apparatus,
wherein the boarding reservation information includes a class of a seat in the airplane or a category of the passenger set by an airline company, and
wherein the processor is further configured to execute the instructions to output unit outputs the priority based on the class or the category.
Stelling discloses the information processing apparatus, wherein the boarding reservation information includes a class of a seat in the airplane or a category of the passenger set by an airline company (0028; 0030; 0034), and
wherein the processor is further configured to execute the instructions to output unit outputs the priority based on the class or the category (0028; 0030; 0034).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the information processing apparatus of Yang and incorporate a information processing apparatus wherein the boarding reservation information includes a class of a seat in the airplane or a category of the passenger set by an airline company, and wherein the processor is further configured to execute the instructions to output unit outputs the priority based on the class or the category in view of the teachings of Stelling in order to enhance orderly boarding of passenger airplane.

As per claim 5, Yang and Ishibashi further discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to output a waiting place prepared for boarding corresponding to the priority (Yang: 0071; Ishibashi: 0006; 0092; 0201).

As per claim 6, Ishibashi further discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to: 
when a person having different priority from the priority corresponding to the waiting place is included in passengers waiting in the waiting place, output the information that suggests guide to another waiting place corresponding to the priority of the person (Yang: 0071; 0077; Ishibashi: 0092; 0201). 

As per claim 7, Yang and Ishibashi further discloses the information processing apparatus, wherein the boarding reservation information further includes registered information regarding a predetermined accompanying person (Yang: fig. 6; 0037; Ishibashi: 0092; 0201), and
wherein the processor is further configured to execute the instructions to output 
 the priority based on whether or not the accompanying person is present (Yang: fig. 6; 0037; Ishibashi: 0092; 0201). 

As per claim 8, Yang and Ishibashi further discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to:
acquire another biometric information of the passenger from another captured image obtained by capturing the passenger at the boarding gate (Yang: 0037; 0067; see Ishibashi: fig. 3 and associated text);
specify the boarding reservation information on the passenger by using the another biometric information (Yang: 0037; 0067; 0063; see Ishibashi: fig. 4 and associated text; 0031); and
when the accompanying person recorded in the specified boarding reservation information is not included in the another captured image, output the information that suggests a check operation with respect to the accompanying person (Yang: 0037; see Ishibashi: fig. 4 and associated text; 0031; 0034; 0037; 0039; 0040). 

As per claim 9, Ishibashi further discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to:
acquire another biometric information of the passenger from another captured image obtained by capturing the passenger at the boarding gate (Yang: 0069; 0071; Ishibashi: 0037; 0039; 0040);
specify the boarding reservation information on the passenger by using the another biometric information (Yang: 0069; 0071; Ishibashi: 0037; 0039; 0040); and
when the accompanying person recorded in the specified boarding reservation information and a detected person detected together with the passenger in the another captured image are not the same, output the information that suggests a check operation with respect to the accompanying person (Yang: fig. 9; 0037; see Ishibashi: fig. 4 and associated text; 0031; 0034; 0037; 0039; 0040). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        October 13, 2022